Citation Nr: 9935534	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-49 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether a claim for service connection for a right shoulder 
disorder is well grounded.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from September 7, 1961, to 
November 8, 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).



FINDING OF FACT

A nexus between a current right shoulder disorder and 
inservice complaints of right shoulder pain is not shown.


CONCLUSION OF LAW

A claim for service connection for a right shoulder disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  


In the instant case, a review of the evidence reveals that a 
right shoulder disorder, classified most recently on 
examination as right shoulder adhesive capsulitis with 
bursitis and degenerative joint disease, is currently 
manifested.  The Board also notes that service medical 
records dated in October 1961 and November 1961 show 
complaints by the veteran of right shoulder pain. 

The Board accordingly finds that at least one of the three 
criteria enunciated by the Court in Caluza - the presence of 
a current disability - has been satisfied.  In addition, the 
Board finds, for the purpose of this discussion only, that a 
right shoulder disorder may have been manifested during the 
veteran's brief period of active service.  (In that regard, 
the Board notes that, notwithstanding his inservice 
complaints of right shoulder pain, the report of his service 
separation examination shows that he was clinically evaluated 
as normal in all pertinent aspects, and that a right shoulder 
problem was not identified at that time; the assumption made 
herein as pertains to an inservice right shoulder problem is 
solely for the purpose of this analysis.)  

However, even acknowledging the current manifestation of a 
right shoulder disorder, and assuming the inservice presence 
of right shoulder impairment, the Board must nonetheless 
conclude, based on application of the above legal and 
judicial standards, that the veteran's claim for service 
connection for a right shoulder disorder is not well 
grounded.  It must be emphasized that, under Caluza, all 
three criteria must be met.  The record is completely devoid 
of clinical evidence indicating that there is the requisite 
nexus, or link, between the veteran's current right shoulder 
disorder and any right shoulder problem that may have been 
present during service.  The medical evidence dated in 1994 
and thereafter that pertains to the veteran's right shoulder 
disorder does not show that this disorder had been manifested 
prior to 1994, or that its presence as of that date was in 
any manner related to his active service; see 38 C.F.R. 
§ 3.303(d) (1999).


In fact, the medical evidence demonstrates that any such 
nexus has been specifically refuted; the report of an April 
1997 VA examination includes remarks by the examiner that it 
was his "opinion that [the veteran's current right shoulder 
disorder] is not related or the result of incident, when 
veteran was in service [in] 1961."  While a private 
physician, in a statement dated in May 1997, indicated that 
the veteran cited inservice right shoulder trauma that has, 
since service, resulted in frequent pain and limitation of 
motion, this statement is of no probative value, inasmuch as 
it merely reiterates the veteran's contentions, and presents 
no medical findings.  In view of the fact that the veteran 
has not indicated that he has the necessary training or 
expertise to proffer medical findings or opinions, his 
assertion that there is a nexus or link between his service 
and his current right shoulder disorder is no more than 
unsubstantiated conjecture, and is of no legal weight.  Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that the report of the April 1997 VA 
examination indicates the presence, inter alia, of right 
shoulder degenerative joint disease, a disorder that may, in 
certain circumstances, be afforded statutory and regulatory 
presumptions, to the effect that this disorder will be deemed 
to have been incurred in service when manifested to a 
compensable degree within one year after separation.  The 
pertinent statutory and regulatory provisions, however, 
specifically stipulate that such presumptions arise only upon 
continuous active service of 90 days or more.  In the instant 
case, the veteran served for only two months and two days (or 
approximately 63 days).  These statutory and regulatory 
provisions, and the presumptions arising therefrom, are 
therefore not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In brief, the Board has found that there is no nexus or link 
between the veteran's active service and the fact that a 
right shoulder disorder is manifested at this time.  The 
Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that 

service connection for a right shoulder disorder could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim for service connection for this disorder 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
right shoulder disorder, at any time.


ORDER

A claim for service connection for a right shoulder disorder 
is not well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

